Case 20-10417-BLS Doc1 Filed 02/24/20 Page 1 of 20

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number (if known) Chapter 11

 

O Check if this an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 4g

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Cosi, Inc.

 

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX

 

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
500 Rutherford Ave., Suite 130
Charlestown, MA 02129
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Suffolk Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) www.getcosi.com

 

6. Type of debtor Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C1 Partnership (excluding LLP)
C) Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 2 of 20

Debtor Cosi, Inc.

Case number (if known)

 

 

Name

7. Describe debtor's business A. Check one:

C Health Care Business (as defined in 11 U.S.C. § 101(27A))
C1 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
© Railroad (as defined in 11 U.S.C. § 101(44))

1 Stockbroker (as defined in 11 U.S.C. § 101(53A))}

OO Commodity Broker (as defined in 11 U.S.C. § 101(6))

J Clearing Bank (as defined in 11 U.S.C. § 781(3))

HI None of the above

B. Check all that apply

CJ Tax-exempt entity (as described in 26 U.S.C. §501)

CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
0 investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

7225
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C) Chapter 7
OO Chapter 9

HE Chapter 11. Check aif that apply:

C1 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

1 The debior is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a smal
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

oOo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

[The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

Cs The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
[) Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

ONo.
Hl yes.

District Massachusetts When 9/28/16 Case number 16-13704

 

District When _ Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

[No
ves.

Debtor See Attachment Relationship

 

District When ___ Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 3 of 20

Case number (if known)

 

Debtor —_ Casi, Inc.
Name
11. Why is the case filed in Check alf that apply:

this district?

 

HM Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

MA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

HNo
Yes.

Why does the property need immediate attention? (Check aif that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CZ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

7 It needs to be physically secured or protected from the weather.

CL It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CI Other

 

Where is the property?

Is the property insured?
O No
Ol Yes. Insurance agency

Contact name
Phone

 

Number, Street, City, State & ZIP Code

 

 

 

| | Statistical and administrative information

13.

 

Debtor's estimation of
available funds

Check one:

HB Funds will be available for distribution to unsecured creditors.

C After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of 1 1-49 C1 1,000-5,000 CF 25,001-50,000
creditors LI 50-99 1 5001-10,000 [4 50,001-100,000
OJ 100-199 CJ 10,001-25,000 C] More than100,000
Hi 200-999
15. Estimated Assets C1 $0 - $50,000 C1 $1,000,001 - $10 million 1 $500,000,001 - $1 billion

(4 $50,001 - $100,000
(4 $100,001 - $500,000
C1 $500,001 - $1 million

MI $10,000,001 - $50 million
1 $50,000,001 - $100 million
OD $100,000,001 - $500 million

LJ $1,000,000,001 - $10 billion
CJ $10,000,000,001 - $50 billion
C1 More than $50 billion

 

16.

Estimated liabilities

O $0 - $50,000

[C) $50,001 - $100,000
O $100,001 - $500,000
7 $500,001 - $1 million

1 $1,000,001 - $10 million

Mi $10,000,001 - $50 million
(1 $50,000,001 - $100 million
F $100,000,001 - $500 million

CD $500,000,001 - $1 billion

1 $1,000,000,001 - $10 billion
[1] $10,000,000,001 - $50 billion
DO More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 4 of 20

Debtor Cosi, Inc. Case number (if known)

 

 

Name

a Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 35771.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executedon February 24 2020

 

 

MM/DDIYYYY
x C8 te yu a Vicki Baue
Signature of authorized representative of debtor Printed name

Title Secretary, V.P. & General Counsel, CCO

 

 

xX “4 VY, 1 VW ae 4 Date February 24 2020

va offattdrfiey fr débtor MM /DD/YYYY

rk E. Felger
Printed name

18. Signature of attorney

 

 

Cozen O'Connor
Firm name

1201 N. Market Street

Suite 1001

Wilmington, DE 19801

Number, Street, City, State & ZIP Code

Contact phone 302-295-2000 Email address mfelger@cozen.com

 

3919 DE
Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 5 of 20

Debtor Cosi, Inc. Case number (if known)

 

 

Name

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number {if known) Chapter 11

 

1 Check if this an
amended filing

 

 

FORM 201. VOLUNTARY PETITION

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Cosi Franchise Holdings LLC Relationship to you Subsidiary :
District Delaware When ___ Case number, if known i
Debtor Cosi Restaurant Holdings LLC Relationship to you _Subsidiary ee
District Delaware When ___ Case number, if known _

Debtor Cosi Sandwich Bar, Inc. Relationship to you Subsidiary _ _
District Delaware When Case number, if known a

Debtor Hearthstone Associates, LLC Relationship to you Subsidiary a
District Delaware When Case number, if known ee
Debtor Hearthstone Partners, LLC Relationship to you Subsidiary
District Delaware When Case number, if known ee
Debtor Xando Cosi Maryland, Inc. Relationship to you Subsidiary
District Delaware When Case number, if known

 

Official Form 201 Voluntary Petition for Non-Individuais Filing for Bankruptcy page 5
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 6 of 20

RESOLUTIONS OF THE BOARD OF DIRECTORS OF COSI, INC.
February 24, 2020

All members of the Board of Directors (the “Board”) of Cosi, Inc., a Delaware
corporation (the “Company”), eligible to act in connection with the matters set forth herein, as
listed below, hereby adopt the following resolutions in accordance with the applicable provisions
of the Delaware General Corporation Law and the By-Laws of the Company (the “By-Laws”).

COMMENCEMENT OF CHAPTER 11 CASE

WHEREAS, the Board has extensively discussed and analyzed, in consultation with the
Company’s management, and financial and legal advisors, the alternatives available to the
Company, and has determined that seeking relief under the provisions of Chapter 11 of Title 11
of the United States Code (the “Bankruptcy Code”) by the Company presents the best
opportunity for preserving and maximizing the value of the enterprise for the benefit of the
Company, its subsidiaries, creditors, employees and stakeholders and other interested parties; and

WHEREAS, after consideration of all factors and information the Board deemed
relevant, the Board deems it desirable for, fair to and in the best interests of the Company, its
subsidiaries, creditors, and stakeholders and other parties in interest, that the Company file or
cause to be filed a voluntary petition for relief under the provisions of Chapter 11 of the
Bankruptcy Code, in which the authority to operate as a debtor-in-possession will be sought (the

“Chapter 11 Case”).
NOW THEREFORE, BE IT RESOLVED as follows:

RESOLVED, that the Board hereby determines that the Company shall file a petition
seeking relief under the provisions of Chapter 11 of the Bankruptcy Code (the “Petition”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”); and it is
further

 

RESOLVED, that the Board hereby determines that any of the officers of the Company.
including without limitation the Chief Restructuring Officer (the “CRO”), and, together with the
Chief Executive Officer & President, Executive Vice President and Vice President & General
Counsel, CCO (the “Authorized Officer(s)”), and each of them, acting either individually or
jointly, after obtaining advice from the Company’s financial and legal advisors and obtaining
relevant information from the responsible employees of the Company, are hereby authorized and
directed to execute and verify the Petition and any documents related thereto, and to cause the
same to be filed in the Bankruptcy Court; and it is further

RESOLVED, that without limiting the generality of the foregoing, the Authorized
Officers, and each of them, acting either individually or jointly, are hereby authorized and
directed to execute and file one or more declarations and other documents relating to the Petition,
including without limitation an overview of the Company’s business and support for each of the
motions requested in connection with the Petition, and all schedules, lists, and other documents
and filings as may be necessary or proper in connection with the Chapter 11 Case, each in form
and substance prepared and reviewed by the Company’s financial and legal advisors and

\44480402\7
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 7 of 20

approved by such officer, the execution thereof by such officer to be conclusive evidence of such
approval; and it is further

RESOLVED, that the Board hereby determines that the Authorized Officers, and each of
them, acting either individually or jointly, are hereby authorized to employ and retain all
assistance by legal counsel, accountants, financial advisors and other professionals in executing,
verifying or filing the Petition and related and accompanying documents with a view to its
successful prosecution; and it is further

RETENTION OF PROFESSIONALS AND PAYMENT OF FEES AND EXPENSES

     

RESOLVED, that the Board hereby determines that the law firm of Cozen O’Connor
(“Cozen O’Connor”) shall be employed as bankruptcy counsel to the Company under a general
retainer in the Chapter 11 Case, subject to the approval of the Bankruptcy Court; and in
connection therewith, the Authorized Officers, and each of them, acting either individually or
jointly, are hereby authorized, empowered, and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the Chapter 11
Case, and cause to be filed an appropriate application for authority to retain the services of
Cozen O’Connor; and it is further

RESOLVED, that the Board hereby determines that the firm of Omni Agent Solutions
(“Omni”) shall be appointed as claims and noticing agent for the Company in the Chapter 11
Case, subject to the approval of the Bankruptcy Court; and in connection therewith, the
Authorized Officers, and each of them, acting either individually or jointly, are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Case, and cause
to be filed an appropriate application for authority to retain the services of Omni; and it is further

RESOLVED, that the Authorized Officers, and each of them, are authorized,
empowered, and directed to, on behalf of, and in the name of the Company, to retain any other
professionals to assist the Company in carrying out its duties in the Chapter 11 Case, subject to
the approval of the Bankruptcy Court; and in connection therewith, the Authorized Officers, and
each of them, acting either individually or jointly, are hereby authorized, empowered, and
directed to execute appropriate retention agreements, pay appropriate retainers, and cause to be
filed an appropriate application for authority to retain the services of any other professionals; and
it is further

RESOLVED, that the Authorized Officers, and each of them, are authorized,
empowered, and directed to, on behalf of, and in the name of the Company, incur and pay or
cause to be paid all such fees and expenses as in their judgment shall be necessary, appropriate,
or advisable to effectuate the purpose and intent of any and all of the foregoing resolutions, the
making of any such payment conclusive evidence of the due authorization and approval thereof
by the Board; and it is further

CASH COLLATERAL AND DEBTOR-IN-POSSESSION FINANCING
RESOLVED, that in connection with the commencement of the Chapter 11 Case by the

Company, any Authorized Officers be, and hereby are, authorized, empowered, and directed to

\44480402\7
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 8 of 20

negotiate, execute, and deliver agreements for the use of cash collateral in connection with the
Company’s Chapter 11 Case, which agreement(s) may require the Company to acknowledge the
debt and liens of existing loans, grant liens, and pay interest to the Company’s existing lender(s),
and to take such additional action and to execute and deliver each other agreement, instrument,
or document, to be executed and delivered by or on behalf of the Company pursuant thereto or in
connection therewith, all with such changes therein and additions thereto as any Authorized
Officer approves, such approval to be conclusively evidenced by taking of such action or by
execution and delivery thereof; and it is further

RESOLVED, that in connection with the commencement of the Chapter 11 Case by the
Company, any Authorized Officers be, and hereby are, authorized, directed and empowered in
the name of and on behalf of the Company, as debtor and debtor-in-possession, to negotiate,
execute and deliver (i) one or more secured super-priority debtor in possession loan facilities
(collectively, the “DIP Loan”), on the terms that the Authorized Officer may deem necessary or
appropriate for the consummation of the transactions contemplated thereby, the signature of such
Authorized Officer to be deemed conclusive evidence of such determination, and (11) in
connection with the DIP Loan, such agreements, certificates, instruments, collateral documents,
mortgages, guaranties, notices and any and all other documents as the Authorized Officer may
deem necessary or appropriate to facilitate the execution and delivery of the DIP Loan and
pledge of collateral in connection therewith, the signature of such Authorized Officer to be
deemed conclusive evidence of such determination (collectively, the “Loan Documents”); and it
is further

RESOLVED, that the Board has been presented with a proposed Secured Superpriorily
Debtor-in-Possession Term Credit Facility Term Sheet (the “DIP Loan Agreement”), by and
between the Company as borrower, and its affiliated debtors as guarantors, and Lion Fund, LP,
or its designated affiliate as lender; and it is further

RESOLVED, that the Board deems it desirable for, fair to, and in the best interests of the
Company, its creditors, and stakeholders and other parties in interest, that the Company agree to
the terms and conditions set forth in the DIP Loan Agreement substantially in the form attached
to these Resolutions as Exhibit “A,” and authorize and approve (i) entry into the DIP Loan
Agreement and (ii) the execution, delivery and performance of any documents applicable to the
Company and relating to the DIP Loan Agreement to which the Company is a party (the “DIP
Loan Documents”); and it is further

RESOLVED, that the proceeds of any DIP Loan, including the DIP Loan Agreement,
shall be used, subject to the terms of the Loan Documents, including the DIP Loan Documents:
(i) to finance working capital and scheduled capital expenditures, (ii) to pay for fees and
expenses associated with the DIP Loan, (iii) to continue the conduct of the affairs of the
Company under Chapter 11, and (iv) for general corporate purposes; and it is further

GENERAL AUTHORIZATION AND RATIFICATION

RESOLVED, that the Authorized Officers, and each of them, are empowered, authorized
and directed, for and on behalf of the Company, consistent with these Resolutions and with the
advice of counsel to the Company: (i) to negotiate, execute, deliver, certify, file and/or record,

\44480402\7
Case 20-10417-BLS Doc 1 Filed 02/24/20 Page 9 of 20

and perform, any and all of the agreements, documents, and instruments referenced herein, and
such other agreements, documents, and instruments and assignments thereof as may be required
or as such Authorized Officer deems appropriate or advisable, or to cause the negotiation,
execution, and delivery thereof, as the case may be, in such form and substance as such
Authorized Officer may approve, together with such changes and amendments to any of the
terms and conditions thereof as such Authorized Officer may approve; (ii) to negotiate, execute,
deliver, certify, file and/or record, and perform any agreements, documents, certificates,
consents, filings, and applications relating to the Resolutions adopted and matters ratified or
approved herein and the transactions contemplated thereby, and amendments and supplements to
any of the foregoing, and to take such other action as may be required or as such Authorized
Officer deems appropriate or advisable in connection therewith; (iii) to cause the Company to
enter into a transaction or series of transactions by which the Company and/or its affiliates will
attempt to restructure and/or resolve its debt obligations and other liabilities; and (iv) to do such
other things as may be required, or as may in such Authorized Officer’s judgment be necessary,
proper, or desirable, to carry out the intent and effectuate the purposes of the Resolutions
adopted and matters ratified or approved herein and the consummation of the transactions
contemplated hereby; and it is further

RESOLVED, that the Authorized Officers, and each of them, are empowered,
authorized, and directed, for and on behalf of the Company, to execute and file any other
petitions, schedules, motions, lists, applications, pleadings, and other papers, and to perform such
further actions and execute such further documentation, that the Authorized Officers, in their
absolute discretion, deem necessary or desirable to further the purposes of the Chapter 11 Case in
accordance with these resolutions; and it is further

RESOLVED, that the Authorized Officers, and each of them, are empowered, authorized
and directed, for and on behalf of the Company, to take or cause to be taken any and all such
further actions, to execute and deliver or cause to be executed and delivered all such contracts,
documents, instruments and agreements providing for the engagement, retention, compensation,
reimbursement of expenses and indemnification of any legal counsel, accounting firm, or other
such consultants, advisors and other agents, to incur and pay all such fees and expenses and to
retain any such legal counsel, accounting firm, or other such consultants, advisors and other
agents, in each case as they shall in their judgment determine to be necessary, desirable or
advisable to carry out fully the intent and purpose of the foregoing resolutions and the execution
by such Authorized Officer of any such document, instrument or agreement or the payment of
any such expenses or the doing by them of any act in connection with the foregoing matters shall
conclusively establish their authority therefor and the approval of the documents, instruments or
agreements so executed, the expenses so paid and the actions so taken; and it is further

RESOLVED, that any person dealing with any Authorized Officer(s) in connection with
any of the foregoing matters shall be conclusively entitled to rely upon the authority of such
Authorized Officer(s) and by his or her execution of any document or agreement, the same shall
be a valid and binding obligation of the Company enforceable in accordance with its terms; and
it is further

RESOLVED, that the Secretary of the Company is authorized to prepare and to certify
as a resolution of the Company such additional resolutions as an Authorized Officer, acting upon

\44480402\7
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 10 of 20

advice of counsel to the Company, shall deem necessary or advisable to accomplish the purposes
of the foregoing resolutions; and it is further

RESOLVED, that the authority given in these resolutions is retroactive and any and all
actions heretofore or hereafter taken by the Authorized Officers within the terms of any of the
foregoing resolutions are ratified, confirmed, and approved in all respects as the acts and deeds
of the Company; and it is further

RESOLVED, that (i) the Company’s entry into that certain Engagement Letter, dated
December 23, 2019, with Sasco Hill Advisors, Inc. (“Sasco”) (the “Engagement Letter”), and
any and all amendments or modifications to the Engagement Letter, in the form approved by any
Authorized Officer, and (ii) the Company’s engagement of Sasco and the retention of Jason
Fensterstock as CRO pursuant to that Engagement Letter, and each of the transactions and other
actions contemplated by or incident to the Engagement Letter, be and hereby are authorized,
confirmed, ratified and approved; and it is further

RESOLVED, that any and all actions heretofore or hereafter taken by the Authorized
Officers, or any of them, with respect to the Engagement Letter or the engagement of Sasco or
the retention and appointment of Jason Fensterstock as CRO be and each of them is hereby
adopted, ratified, and approved; and it is further

RESOLVED, that the Company shall indemnify, defend and hold harmless, to the fullest
extent permitted by the General Corporation Law of the State of Delaware and the By-Laws,
each of the Authorized Officers with respect to any legal, equitable or administrative claim of
any kind whatsoever against such Authorized Officer in connection with, arising from or related
to any actions taken by such Authorized Officer in connection with the foregoing resolutions.

\44480402\7
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 11 of 20

The foregoing resolutions may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the same instrument

Adopted as of the date first written above.

DIRECTORS:
By: Andrew bar

By: David Polonitza

 

 

By: Vicki Baue
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 12 of 20

 
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 13 of 20

The foregoing resolutions may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the same instrument.

Adopted as of the date first written above.

DIRECTORS:
By: Andrew Berger
By: David Polonitza

By: Vicki Baue
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 14 of 20

EXHIBIT “A”

[DIP Loan Agreement]
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 15 of 20

Fill in this information to identify the case:
Debtor name | Cosi, Inc.
United States Bankruptcy Court for the: DISTRICT OF DELAWARE [J Check if this is an

 

 

Case number (if known): amended filing

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Gordon Food Service Trade Debt Disputed $1,226,531.00

3301 N.W. 125th

Street

Miami, FL 33167

US Foods Trade Debt $170,000.00

9399 WEst Higgins

Road, Suite 500

Des Plaines, IL 60018 ;
Carlyle Baltimore Disputed $159,309.00
Holdings LLC

PO Box 76361
Baltimore, MD 21275
Trumbail Insurance $155,000.00
Company

(The Hartford)
PO Box 660916
Dallas, TX
75266-0916
AAC South Station Electricity $145,683.00
Property LLC
PO Box 785172
Philadelphia, PA
19178-5172 7
Vanguard Archives, Disputed $142,132.00
LLC

420 S. 3th Street
Saint Charles, IL
60174

Staples Trade Debt Disputed $136,465.00
Dept. BOS

PO Box 415256
Boston, MA

| 02241-5256 _
Rudin Mgmt Inc. $135,073.00 '
345 Park Ave. i
New York, NY
10154-0101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11.or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1995-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Cosi, Inc.

Case 20-10417-BLS Doc1 Filed 02/24/20 Page 16 of 20

 

Name

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
‘and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional-services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured-claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Marketplace Logan
LLC

75 Park Plaza
Boston, MA 02116

$131,648.00

 

BRI 1864-230W
Monroe, LLC
PO Box 310608
Des Moines, IA
50331-0608

$124,612.00

 

The Art Institute of
Chicago

Attn: Treasury
Department

111 South Michigan
Ave.

Chicago, IL 60603

$114,043.00

 

TS Boston Core
Holdings LP
125 High Street
PO Box 419505
Boston, MA
02241-9505

$110,958.00

 

AETNA

AETNA Hartford
P.O. Box 88863
Chicago, IL
60695-1863

$100,309.00

 

1700 Market Street
Assoc LP

P.O. Box 823865
Philadelphia, PA
19182

$95,416.00

 

 

Sid Wainer & Son
2301 Purchase Street
New Bedford, MA
02746

$76,680.00

 

C&B Realty 3 LLC
1520 Northern Blvd
Manhasset, NY
11030-3006

$76,589.00

 

Mills Building
Associates

601 Thirteenth Street,
Suite 300 North
Washington, DC
20005

$76,130.00

 

North Dearborn
Building Company LP
250 Broadway, Suite
3001

New York, NY 10007

 

 

 

 

 

 

 

$73,800.00

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
Debtor Cosi, Inc.

Case 20-10417-BLS Doc1 Filed 02/24/20 Page 17 of 20

 

Name

Case number {if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address.of
creditor contact

Nature of.claim

(for example,.trade
debts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

B.E. Realty Limited
Partnership
2 Charlesgate West
Boston, MA
02215-3552

$72,900.00

 

6056 Leasehold
Company

clo Newmark & Co.
Real Estate, Inc.

125 Park Avenue,
11th Floor

New York, NY 10017

 

 

 

 

 

 

 

$72,271.00

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c} 1998-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy

 
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 18 of 20

Fill in this information to identify the case:

 

Debtorname Cosi, Inc.

United States Bankruptcy Court for the: DISTRICT OF DELAWARE

 

Case. number (if known)

 

O Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors is

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

a Declaration and signature

fam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

 

OmgOooo0oo0oo0o0o

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon February 24, 2020 X /s/ Vicki Baue
Signature of individual signing on behalf of debtor

Vicki Baue
Printed name

Secretary, V.P. & General Counsel, CCO
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 19 of 20

United States Bankruptcy Court
District of Delaware

Inre Cosi, Inc. Case No.

 

Debtor(s) Chapter 14

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

AB Opportunity Fund LLC 3590

AB Value Management LLC 3692

AB Value Partners L.P. 1468

Milfam I L.P. 1250

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Secretary, V.P. & General Counsel, CCO of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.

Date February 24, 2020 Signature /s/ Vicki Baue
Vicki Baue

 

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both,
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-10417-BLS Doc1 Filed 02/24/20 Page 20 of 20

United States Bankruptcy Court

District of Delaware

Inre Cosi, Inc. Case No,

 

 

Debtor(s) Chapter 14

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cosi, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

AB Opportunity Fund LLC

AB Value Management LLC

 

AB Value Partners L.P.

 

Milfam II L.P.

 

O None [Check if applicable]

February 24, 2020 /sf Mark E. Felger
Date Mark E. Felger

Signature of Attorney or Litigant

Counsel for Cosi, Inc.
Cozen O'Connor

1201 N. Market Street

Suite 1001

Wilmington, DE 19801
302-295-2000 Fax:302-295-2013

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
